       Case 2:19-cv-04237-SVW-PJW Document 24 Filed 07/15/19 Page 1 of 2 Page ID #:812



               1 RYAN M. LAPINE, ESQ. (Cal. Bar No. 239316)
                 rlapine@rmslaw.com
               2 JOSHUA H. HERR, ESQ. (Cal. Bar No. 301775)
                 jherr@rmslaw.com
               3 ROSENFELD, MEYER & SUSMAN LLP
                 232 North Canon Drive
               4 Beverly Hills, California 90210-5302
                 Telephone: (310) 858-7700
               5 Facsimile: (310) 860-2430
               6 Attorneys for Plaintiffs
                 NANO FOUNDATION, LTD. and
               7 COLIN LeMahieu
               8                   UNITED STATES DISTRICT COURT
               9                 CENTRAL DISTRICT OF CALIFORNIA
              10
              11 NANO FOUNDATION, LTD., a New ) Case No. 2:19-cv-04237 DDP (PJWx)
                 York non-profit corporation; and      )
              12 COLIN   LeMAHIEU,     an  individual, ) REQUEST FOR JUDICIAL
                                                       ) NOTICE IN SUPPORT OF
              13             Plaintiffs,               ) PLAINTIFFS NANO
                                                       ) FOUNDATION, LTD. AND COLIN
              14       vs.                             ) LEMAHIEU'S OPPOSITION TO
                                                       ) DEFENDANT DAVID C. SILVER'S
              15 DAVID   C. SILVER,    an individual,  ) SPECIAL MOTION TO STRIKE
                                                       ) COMPLAINT PURSUANT TO CAL.
              16             Defendant.                ) CODE CIV. PROC. §425.16
                                                       )
              17                                       ) Date: August 5, 2019
                                                       ) Time: 1:30 p.m.
              18                                       ) Judge: Hon. Stephen V. Wilson
                                                       ) Ctrm: 10A - 10th Floor
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
LAW OFFICES
ROSENFELD,
 MEYER &
SUSMAN LLP
                                                     1
                   520579.02             REQUEST FOR JUDICIAL NOTICE
       Case 2:19-cv-04237-SVW-PJW Document 24 Filed 07/15/19 Page 2 of 2 Page ID #:813



               1                              REQUEST FOR JUDICIAL NOTICE
               2 TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
               3               Plaintiffs Nano Foundation, Ltd. And Colin LeMahieu ("Plaintiffs") hereby
               4 submit this Request for Judicial Notice in support of its Opposition To Defendant
               5 David C. Silver's Special Motion To Strike Complaint Pursuant To Cal. Code Civ.
               6 Proc. §425.16 (the "Motion to Strike").
               7               The Court may properly take judicial notice of these documents as the Court
               8 "may take notice of proceedings in other courts, both within and without the federal
               9 judicial system, if those proceedings have a direct relation to the matters at issue."
              10 Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) quoting Bennett v.
              11 Medtronic, Inc., 285 F.3d 801, 803 fn. 2 (9th Cir. 2002).
              12               Accordingly, Plaintiffs request that the Court take notice of the following:
              13               1.   Plaintiff's Notice of Voluntary Dismissal With Prejudice filed on
              14 September 28, 2018, in the matter Alex Brola v. Nano F/K/A Raiblocks F/K/A
              15 Hieusys, LLC, et al., United States District Court for the Northern District of
              16 California Case No. 1:18-cv-02049-NG-RML (the "Brola Litigation"), a true and
              17 correct copy of which is attached hereto as Exhibit 1.
              18               2.   The Civil Docket in the matter James Fabian v. Nano F/K/A Raiblocks
              19 F/K/A Hieusys, LLC, et al., United States District Court for the Northern District of
              20 California Case No. 4:19-cv-00054-YGR (the "Fabian Litigation"), a true and
              21 correct copy of which is attached hereto as Exhibit 2;
              22               3.   The Order Granting Motion to Dismiss filed on July 11, 2019 in the
              23 Fabian Litigation, a true and correct copy of which is attached hereto as Exhibit 3.
              24
                   DATED: July 15, 2019                        RYAN M. LAPINE, ESQ.
              25                                               ROSENFELD, MEYER & SUSMAN LLP
              26                                               By:          /s/ Ryan M. Lapine
                                                                            Ryan M. Lapine
              27                                               Attorneys for Plaintiffs NANO
                                                               FOUNDATION, LTD. and COLIN
              28                                               LeMAHIEU
LAW OFFICES
ROSENFELD,
 MEYER &
SUSMAN LLP
                                                                  2
                   520579.02                         REQUEST FOR JUDICIAL NOTICE
